Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "wherein the modules serve for air guidance, for air deflection, for air quantity regulation, for air feed and/or discharge, for air treatment and/or for presentation" in claim 1.
Per Paragraph 0020, the module for air guidance is interpreted as a module with “at least one first group of slats, mounted about a defined pivot axis in the housing.” Per Paragraph 0041, the module for air deflection is interpreted as a module that causes air to move in different directions. There is no structure identified in the specification for the limitations of modules for “air quantity regulation, for air feed and/or discharge, for air treatment and/or for presentation”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the modules serve “for air quantity regulation, for air feed and/or discharge, for air treatment and/or for presentation”. This has been interpreted under 112(f). There is no structure identified in the specification for this limitation. Therefore, it is unclear what any of the a module for air quantity regulation, air feed, air discharge, air treatment, or for presentation comprises. 
Claim 3 is rendered as indefinite by use of the phrase “consists of at least two housing parts”, because it is not at all clear what is intended to be claimed by this limitation. The use of “consists” and “at least” together in the same claim limitation contradicts itself as it is not clear if there must only be two housing parts or if there could potentially be more. Additionally, the use of the phrase “housing parts” is unclear because it is not possible to easily determine whether this claims two distinct housing structures or one housing with two or more distinct parts that make it up. 
Claim 11 is rendered as indefinite by use of the phrase “configured to be configured to be connectible together”, because it is not at all clear what is intended to be claimed by this limitation. It is understood that the modules can be configured to be connectible together but it is unclear what the additional “configured to be” adds to this claim limitation and the meaning of anything being “configured to be configured”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 202014002016 to Marucic et al. (Marucic).
Regarding Claim 1, Marucic teaches a modular system for an air vent arrangement for vehicles comprising: At least one first module and second module (12, Figure 5), wherein the modules serve for air guidance (20, Figure 7 and Figure 12), for air deflection, for air quantity regulation, for air feed and/or discharge, for air treatment and/or presentation (shown throughout the Figures), Modules each having first fastening elements (16 on the left side as shown in the Figure 4) which are configured to enable fastening of the at least two modules, wherein the at least two modules are connectible together one behind the other in a desired sequence and number by way of the first fastening elements (Figures 5 and 8, the front direction has not been defined in relation to the unit or airflow therefore any direction could be considered the front direction).
Regarding Claim 2, Marucic teaches a modular system wherein the modules comprise: a housing (14, Figure 4) at which the first fastening elements (16, Figure 4) are arranged, wherein the housings of the modules are configured to be connectible together by way of the first fastening elements (Figures 5 and 8).
Regarding Claim 3, Marucic teaches a housing (14, Figure 4) consisting of at least two housing parts (14b and 14d, Figure 4), wherein the housing parts are configured to be connectible together by way of second fastening elements (Figures 5 and 8 show the connection, 18 on the bottom as shown in Figure 4).
Regarding Claims 4 and 11, Marucic teaches a modular system wherein at least one housing comprises: two pairs of opposite side walls (14a and 14c, Figure 4), configured to be connectible together (Figure 5) by way of second fastening elements (18, Figure 4).
Regarding Claims 5, 12, and 14, Marucic teaches a modular system wherein the housings comprise: third fastening elements (18 on the left side as shown in Figure 12, also seen in Figures 8 and 9) by way of which controlling, regulating (70, Figure 14), lighting, and/or coupling devices (Figures 9 and 10) are attachable .
Regarding Claims 6, 13, and 15, Marucic teaches a modular system wherein: two housings are configured to be directly connectible (Figures 5 and 8) by way of the third fastening elements (18 on the left side as shown in Figure 12, also seen in Figures 8 and 9) or by way of a connecting module having fourth fastening elements (18, Figure 4).
Regarding Claims 7, 16, and 20, Marucic teaches a modular system wherein: the modules are configured to be connectible (Figures 5-9) by way of the first fastening elements (16, Figure 4) with an air channel and/or ventilating device (Figure 5), the corresponding coupling points have corresponding first fastening elements (16 and 18, Figures 5-9).
Regarding Claims 8 and 17, Marucic teaches a modular system wherein the modules comprise: at least one air guide module (Fig. 4, the air vent itself is an air guide module), lighting module, scenting module, cleaning module, screen module, throttle module, and/or filter module.
Regarding Claims 9 and 18, Marucic teaches a modular system wherein the modules comprise: at least one air guide element (20, Figure 4) and/or at least one throttle flap.
Regarding Claims 10 and 19, Marucic teaches a modular system wherein: the modules are selectable from at least two different modules and the different modules differ with respect to length, width, thickness, material, number of bearing openings for air guide elements, throttle flaps, number, construction, and form of air guide and/or throttle elements, filter devices, lighting devices, scenting devices, and/or external shape (Para. 0025: “it is also conceivable that at least two geometrically differently configured air vents are connected to one another via corresponding or complementary connecting elements so as to form the air vent arrangement”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20160159197 to Shwarz et al. (Shwarz).
Regarding claim 1, Shwarz teaches comprising at least one first module and second module (3-21 and 3-22, Figure 3), wherein the modules serve for air guidance, for air deflection, for air quantity regulation, for air feed and/or discharge, for air treatment and/or for presentation (shown in Figure 3), and wherein the modules each have first fastening element which are configured to enable fastening of the at least two modules wherein the at least two modules are connectible together one behind the other in a desired sequence and number by way of the first fastening element (Paragraph 0074, the ability to connect and disconnect indicates at least one fastening element).
Shwarz is silent on the plurality of first fastening elements. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of fastening elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Regarding Claim 2, Shwarz teaches a modular system wherein the modules comprise: a housing (3-21 and 3-22, Figure 3) at which the first fastening elements (Paragraph 0074) are arranged, wherein the housings of the modules are configured to be connectible together by way of the first fastening elements (Paragraph 0074).
Regarding Claim 3, Shwarz teaches a housing (3-21 and 3-22, Figure 3) consisting of at least two housing parts 3-21 and 3-22, Figure 3), 
Shwarz is silent on wherein the housing parts are configured to be connectible together by way of second fastening elements. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of fastening elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Regarding Claims 4 and 11, Shwarz teaches a modular system wherein at least one housing comprises: two pairs of opposite side walls (shown in Figure 3), configured to be connectible together (shown in Figure 3)
Shwarz is silent on the second fastening elements. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of fastening elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Regarding Claims 5, 12, and 14, Shwarz is silent on a modular system wherein the housings comprise: third fastening elements by way of which controlling, regulating, lighting, and/or coupling devices are attachable.
Regarding Claims 6, 13, and 15, Shwarz teaches a modular system wherein: two housings are configured to be directly connectible (shown in Figure 3) by way of fastening elements (Figure 3 and Paragraph 0074).
Shwarz is silent on third and fourth fastening elements by way of the third fastening elements or by way of a connecting module having fourth fastening elements. It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a plurality of fastening elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). 
Regarding Claims 7, 16, and 20, Shwarz teaches a modular system wherein: the modules are configured to be connectible (Figure 3) by way of the first fastening elements (Figure 3, Paragraph 0074) with an air channel and/or ventilating device (Figure 3), the corresponding coupling points have corresponding first fastening elements (Figure 3 and Paragraph 0074).
Regarding Claims 8 and 17, Shwarz teaches a modular system wherein the modules comprise: at least one air guide module, lighting module, scenting module, cleaning module, screen module, throttle module, and/or filter module (Figure 3 shows at least an air guide module and throttle module).
Regarding Claims 9 and 18, Shwarz teaches a modular system wherein the modules comprise: at least one air guide element and/or at least one throttle flap (3-5 and 3-6, Figure 3).
Regarding Claims 10 and 19, Shwarz teaches a modular system wherein: the modules are selectable from at least two different modules and the different modules differ with respect to length, width, thickness, material, number of bearing openings for air guide elements, throttle flaps, number, construction, and form of air guide and/or throttle elements, filter devices, lighting devices, scenting devices, and/or external shape (different sizes shown in Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MDM (DE 202010010605) teaches a system of modules oriented one behind the other for ventilation and exhaust. 
Qingdao Haier Air Conditioning (CN 107314439 A) teaches an air conditioning system comprised of multiple modules connected together that can be deconstructed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762